                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


    JOAN MARASEK,
                                                             Civil Action No. 3:1 7-cv- 12299 (PGS) (LHG)
                                Plaintiff,

    v.                                                                       MEMORANDUM
                                                                              AND ORDER
    206 COURTHOUSE LANE LLC, et al.,

                                Defendants.




         This matter is before the Court on the motions to dismiss brought by Ocean County

Chancery Division, State of New Jersey, and Superior Court of New Jersey (ECF No. 12);

Defendant County of Ocean’s motion to dismiss (ECF No. 13); and an “emergent motion to halt

& hold in abeyance & all Defendants’ impending dismissal motions & Defendants’ related motions,

and other relief sought herein” brought by Plaintiff (ECF No. 26).

         Plaintiff filed a bare bones complaint alleging that Plaintiff, Joan Marasek, is an “individual

with disabilities   .   .   .   who is permanently disabled and wheelchair bound as a direct result of an

accident at the Courthouse; and she has “encountered at the subject property unreasonably

dangerous conditions for the handicapped that exist at this (privately owned) courthouse.” (Compt.

¶   6). Then, the Complaint recites to the Defendants with little specificity except that each is a

public entity and/or a “Lessee of the Courthouse” (Compt. ¶J9-12). Plaintiff alleges that

“Defendant (without identifying which one) has discriminated             .   .   .   .   against Plaintiff in violation

of the ADA by failing to have accessible [facilities].”           According to Plaintiff, the violation that

she “personally encountered” was that the parking lot was “not close to the Courthouse.” (Compt.

¶16. She alleges:


                                                         1
                 Parking and Exterior Accessible Route

                 a)      Parking spaces are not close to the Courthouse. The public
                 parking lot is relatively far from the courthouse entrance. There is
                 no handicap spaces anywhere near the courthouse building. The
                 only parking spaces close to the courthouse were all reserved for
                 several attorneys, some who are principals of the Defendant 206
                 Courthouse Lane, LLC.


Finally, in the her prayer for relief, Ms. Marasek seeks ‘judgment for treble damages and attorney

fees, litigation expenses and costs pursuant to the violation of the ADA Act and because of the

personal injury she suffered.”

          Since Plaintiff is proceeding as a pro se litigator, the Court reads a Plaintiff’s complaint

liberally and holds it “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

However, “a pro se plaintiff is not exempt from his burden of providing some affirmative

evidence, i.e. not just mere allegations, to establish a prima facie case, and to show that there is

a genuine dispute for trial.” Niblack v. Murray, No. 12-69 10, 2016 U.S. Dist. LEXIS 99325, at

*7 (D.N.J. July 29, 2016) (citing Barnett V. NJ. Transit Corp., 573 F. App’x 239, 243 (3d Cir.

2014)).

                                                  III.

          Although Defendants argue that the Complaint should be dismissed for three reasons (1)

Plaintiff lacks standing; (2) the Eleventh Amendment bars the suit against the State of New

Jersey; and (3) Plaintiff does not allege any discrimination, the Court will dismiss the Complaint

for another reason. That is, Plaintiff’s complaint does not set forth a clear plain statement of a

cause of action. Fed. R. Civ. P. 8(a).      The complaint does not state her disability, it does not



                                                    2
allege any facts showing discrimination, it does not allege the precise nature of the ADA

violation, and it does not relate the discrimination to each individual defendant. For this reason,

the Complaint is dismissed.

                                             ORDER

          The Court having carefully reviewed and taken into consideration the submissions of the

parties, as well as the arguments and exhibits therein presented, and for good cause shown, and for

all of the foregoing reasons,

          ITlSonthis            dayofP0’i8,

          ORDERED that State Defendants’ Motion to Dismiss (ECF No. 12) is granted; and it is

further

          ORDERED that the motions to dismiss by Ocean County and the Municipality of Toms

River are granted (ECF No. 13); and it is further

          ORDERED that Plaintiff’s motion (ECF No. 26) is denied; and it is further

          ORDERED that Plaintiff may file an amended complaint on or before December 7, 2018.




                                              PETER G. SHERIDAN, U.S.D.J.




                                                 3
